1
2
3
4
5
6
7
8                                             UNITED STATES DISTRICT COURT
9                                         SOUTHERN DISTRICT OF CALIFORNIA
10
11    UNITED STATES OF AMERICA,                                           Case No.: 18mj20043-RBB-MMA
12                                                       Plaintiff,
                                                                          ORDER AFFIRMING JUDGMENT
13    v.
14    CARLOS BALAM-KEB,
15                                                     Defendant.
16
17
18              Defendant Carlos Balam-Keb appeals the judgment entered following his guilty
19   plea conviction of misdemeanor illegal entry, in violation of 8 U.S.C. § 1325.1 Balam-
20   Keb challenges the constitutionality of his criminal proceedings under the Due Process
21   and Equal Protection Clauses of the Fifth Amendment. The grounds for Balam-Keb’s
22   challenge have been uniformly rejected by other courts in this District. See United States
23   v. Mouret-Romero, No. 18MJ22829-WQH, 2019 WL 1166951 (S.D. Cal. Mar. 13, 2019);
24   United States v. Rivas-Villarreal, No. 18-MJ-20112-KSC-H-1, 2019 WL 937876 (S.D.
25   Cal. Feb. 26, 2019); United States v. Soto-Felix, No. 18-MJ-20617-CEA-H-1, 2019 WL
26
27                                                  
28   1
         The Court has jurisdiction over this appeal pursuant to 18 U.S.C. § 3402.

                                                                      1
                                                                                             18mj20043-RBB-MMA
1    848758 (S.D. Cal. Feb. 21, 2019); United States v. Mazariegos-Ramirez, No.
2    18MJ22276-WQH, 2019 WL 338923 (S.D. Cal. Jan. 28, 2019); United States v. Oscar
3    Chavez-Diaz, No. 18MJ20098-KSC-AJB, Doc. No. 29; United States v. Miguel Jimenez-
4    Ruiz, No. 18MJ20457-BLM-GPC, Doc. No. 18. This Court adopts the reasoning of those
5    decisions and likewise concludes that the adjudication of Balam-Keb’s criminal
6    proceedings through a dedicated 1325 misdemeanor calendar did not violate his
7    constitutional rights.
8          Accordingly, the Court AFFIRMS the judgment.
9          IT IS SO ORDERED.
10   DATE: March 29, 2019                 _______________________________________
                                          HON. MICHAEL M. ANELLO
11
                                          United States District Judge
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                2
                                                                            18mj20043-RBB-MMA
